Title: From Benjamin Franklin to John Torris, 23 August 1780
From: Franklin, Benjamin
To: Torris, John


Sir,Passy, Augt. 23. 1780.
Inclos’d I send you Copy of an Answer I have received from his Excellency the Comte de Vergennes upon the subject of your Privateers continuing to act under American Commissions. I believe the Shipping french Seamen as well as the taking of the flora, contributed to raise the alarm against you. I trust you will give Strict Orders to your Captains, that for the future they abstain from every Infringement of the Laws of this Country; and if they observe those Orders, I suppose they may now continue acting with those Commissions. But for the future the Proceedings relating to their Captures must be laid before & Judged by the Conseil des prises, agreable to the Orders of Congress contained in the Commissions, and the King’s Order of the 10th. Instant, of which I also send you a Copy. I congratulate you on the Success I hear Capt. Ryan has lately had, and wishing you a Continuance of Good fortune. I have the Honour to be, Sir,
Mr. Torris.
